   USDC IN/ND case 2:20-cv-00085-JEM document 14 filed 06/05/20 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

DANIELLE LEWIS,                                 )
          Plaintiff,                            )
                                                )
        v.                                      )        CAUSE NO.: 2:20-CV-85-JEM
                                                )
SPEEDWAY, LLC,                                  )
          Defendant.                            )

                                      OPINION AND ORDER

        This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Smoot v. Mazda Motors of Am., Inc., 469 F.3d 675, 678 (7th Cir. 2006).

        Defendant removed this action to federal court. The Notice of Removal alleges that the

Court’s subject matter jurisdiction is based on diversity of citizenship pursuant to 28 U.S.C. § 1441.

Diversity jurisdiction exists when the parties on each side of an action are citizens of different states,

with no defendant a citizen of the same state as any plaintiff, and the amount in controversy exceeds

$75,000.00. 28 U.S.C. § 1332(a)(1). Defendant, in this case “the party seeking to invoke federal

diversity jurisdiction . . . bears the burden of demonstrating that the complete diversity and amount

in controversy requirements are met.” Chase v. Shop’n Save Warehouse Foods, Inc., 110 F.3d 424,

427 (7th Cir. 1997) (citations omitted). Anything less can result in remand for want of jurisdiction.

Meyerson v. Showboat Marina Casino P’ship, 312 F.3d 318, 321 (7th Cir. 2002).

        Regarding Plaintiff’s citizenship, the notice of removal states only that Plaintiff is “a citizen

of the State of Indiana.” ¶ 3. To show that complete diversity is met, Defendant must support its

allegations with “evidence which proves ‘to a reasonable probability that jurisdiction exists.’”

Chase, 110 F.3d at 427 (quoting Gould v. Artisoft, Inc., 1 F.3d 544, 547 (7th Cir.1993)). Because

Defendant did not offer any evidence in support of its statement, it has not met that burden. The

                                                    1
      USDC IN/ND case 2:20-cv-00085-JEM document 14 filed 06/05/20 page 2 of 2


Court notes that while the Complaint discusses Plaintiff’s residence, Defendant’s jurisdictional

allegations must address domicile, not residence, both at the time of the Complaint and the time of

removal. Heinen v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th Cir. 2012) (“[R]esidence may

or may not demonstrate citizenship, which depends on domicile–that is to say, the state in which a

person intends to live over the long run.”); see also Altom Transport, Inc. v. Westchester Fire Ins.

Co., 823 F.3d 416, 420 (7th Cir. 2016) (holding that diversity must exist “both at the time of the

original filing in state court and at the time of removal”).

         Regarding the amount in controversy, the notice of removal states only that “[t]he matter in

controversy exceeds $75,000.00, exclusive of interests and costs.” ¶ 4. This statement, without

further elaboration, does not carry Defendant’s burden to establish jurisdiction. When a plaintiff has

provided little information about the value of his claims and a defendant bears the burden of

establishing the Court’s jurisdiction, “a good-faith estimate of the stakes is acceptable if it is

plausible and supported by a preponderance of the evidence.” Oshana v. Coca-Cola Co., 472 F.3d

506, 511 (7th Cir. 2006) (citing Rubel v. Pfizer, Inc., 361 F.3d 1016, 1020 (7th Cir. 2004)).

Defendant must meet this standard for the Court to confirm its subject matter jurisdiction.

         Accordingly, the Court ORDERS Defendant to FILE, on or before June 25, 2020, a

supplemental jurisdictional statement regarding Plaintiff’s citizenship and the amount in controversy

in this case, as described above.

         SO ORDERED this 5th day of June, 2020.

                                               s/ John E. Martin
                                               MAGISTRATE JUDGE JOHN E. MARTIN
                                               UNITED STATES DISTRICT COURT
cc:      All counsel of record




                                                  2
